                        Case 4:20-cv-05640-YGR Document 342 Filed 02/18/21 Page 1 of 2


                 THEODORE J. BOUTROUS JR., SBN 132099              MARK A. PERRY, SBN 212532
            1      tboutrous@gibsondunn.com                          mperry@gibsondunn.com
                 RICHARD J. DOREN, SBN 124666                      CYNTHIA E. RICHMAN (D.C. Bar No.
            2      rdoren@gibsondunn.com                           492089; pro hac vice)
                 DANIEL G. SWANSON, SBN 116556                       crichman@gibsondunn.com
            3      dswanson@gibsondunn.com                         GIBSON, DUNN & CRUTCHER LLP
                 JAY P. SRINIVASAN, SBN 181471                     1050 Connecticut Avenue, N.W.
            4      jsrinivasan@gibsondunn.com                      Washington, DC 20036-5306
                 GIBSON, DUNN & CRUTCHER LLP                       Telephone: 202.955.8500
            5    333 South Grand Avenue                            Facsimile: 202.467.0539
                 Los Angeles, CA 90071-3197
            6    Telephone:    213.229.7000                        ETHAN D. DETTMER, SBN 196046
                 Facsimile:    213.229.7520                          edettmer@gibsondunn.com
            7                                                      ELI M. LAZARUS, SBN 284082
                 VERONICA S. MOYÉ (Texas Bar No. 24000092;            elazarus@gibsondunn.com
            8    appearance pro hac vice)                          GIBSON, DUNN & CRUTCHER LLP
                   vlewis@gibsondunn.com                           555 Mission Street
            9    GIBSON, DUNN & CRUTCHER LLP                       San Francisco, CA 94105-0921
                 2100 McKinney Avenue, Suite 1100                  Telephone: 415.393.8200
          10     Dallas, TX 75201                                  Facsimile: 415.393.8306
                 Telephone: 214.698.3100
          11     Facsimile:    214.571.2900                        Attorneys for Defendant, APPLE INC.
          12

          13                                    UNITED STATES DISTRICT COURT
          14                                 NORTHERN DISTRICT OF CALIFORNIA
          15                                             OAKLAND DIVISION
                 EPIC GAMES, INC.,
          16                                                  Case No. 4:20-cv-05640-YGR-TSH
                             Plaintiffs, Counter-defendant    Case No. 4:11-cv-06714-YGR-TSH
          17         v.                                       Case No. 4:19-cv-03074-YGR-TSH
          18     APPLE INC.,
                             Defendant, Counterclaimant
          19
                 IN RE APPLE IPHONE ANTITRUST
          20     LITIGATION
                 ______________________________________        STATUS REPORT RE MOTIONS TO SEAL
          21     DONALD R. CAMERON, et al.,
                              Plaintiffs,                      Hon. Thomas S. Hixson
          22
                     v.
          23     APPLE INC.,
          24                  Defendant

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                             STATUS REPORT RE MOTIONS TO SEAL
                              4:19-CV-03074-YGR-TSH, 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH
                           Case 4:20-cv-05640-YGR Document 342 Filed 02/18/21 Page 2 of 2


            1             Pursuant to the Court’s Order of February 12, 2021, Apple Inc. states that it has not filed a
            2    revised motion to seal Exhibit 1 to 11-cv-6714 ECF No. 371; 19-3074 ECF No. 241; 20-5640 ECF No.
            3    261, and does not intend to do so.
            4

            5    Dated:    February 18, 2021                  Respectfully submitted,
            6                                                 GIBSON, DUNN & CRUTCHER LLP
            7

            8                                                 By:       /s/ Ethan Dettmer
                                                                                Ethan Dettmer
            9

          10                                                  Attorney for Defendant Apple Inc
          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    2
                                                 STATUS REPORT RE MOTIONS TO SEAL
                                  4:19-CV-03074-YGR-TSH, 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH
